E                     GENERAL
                          OF    EWAS




Honorable Walker Carson
County Attorney
Hudspe th County
Sierra Blanca, Texas

Dear Sir:                 Opinion No. O-6151
                          Re: Whether a person holding the
                              office of County Commissioner
                              is required by law to be a
                              property taxpayer.

          Your letter of August 7, 1944, requesting the opinion
of this department on the questions stated therein, is, in part,
as follows:

          “1 should like an opinion of your department on the
     following question,:

          “fIs a person holding the offloe of County Commission-
     er required by law to be a property taxpayer?’

          “In briefing this question, I have been unable to
     find any law requiring a person to be a property taxpayer
     of the County or State in order to qualify for the office
     of County Commissioner.

          “In the absence of any statute to such effect, it is
     my opinion that a person is not required to be a property
     taxpayer to hold the office of County Commissioner.”

          We thank you for briefing the question submitted end
agree with the opinion expressed by you.

          Section 18, Article 6, of the State Constitution,
provides in part:
          ‘1. . . . .Eaoh county shall in like manner be divided
     into four commissioners precincts ln each of which there
     shall be elebted by the qualified voters thereof one county
     commissioner, who shall hold his office for two years and
     until his sucaessor shall be cleated and qualified. The
     county commissioners so chosen, with the county judge as
     presiding officer, shall compose the county commisaionersF
     court which shall exercise auoh powers and jurisdiction
     over all county business, as is conferred by this Consti-
                                              -..   -.-.



Hon. Walker Carson, page 2, O-6151



     tution and the laws of the State, or as may be hereafter
     prescribed."

          Article 2339, Vernon's Annotated Civil Statutes,
reads as follows:

          "Each county shall be divided into four commissionersf
     precincts, and one commissioner shall be elected biannually
     in each precinct, and each commissioner shall hold his      4
     office for two years."

            Article 2340, Vernon's Annotated Civil Statutes,
provides:

           "Before entering upon the duties of their office, the
     county judge and each commissioner shall take the official
     oath, and shall also take a written oath that he will not
     be directly or indirectly interested in any contract with,
     or claim against, the county in which he resides, except
     such warrants as may Issue to him as fees of office. Each
     commissioner shall execute a bond to be approved by the
     county judge in the sum of three thousand dollars, payable
     to the county treasurer, conditioned for the faithful
     performance of the duties of his office, that he will pay
     over to his comty all moneys illegally paid to him out of
     the county funds, as voluntary payments or otherwise, and
     that he will not vote or give his consent to pay out
     county funds except for lawful purposes."

            Article 2927, Vernon's Annotated Civil Statutes,
provides:

          5To person shall be eligible to any State, County,
     precinct or municipal office in this State, unless he
     shall be eligible to hold office under the Constitution
     of this State, and unless he shall have resided in this
     State for a period of twelve months and six months in the
     county, precinct or municipality, in which he offers him-
     self as a candidate, next preceding any general or special
     election, and shall have been an actual bona fide citizen
     of said county, precinct or municipality for more than six
     months. No person ineligible to hold office shall ever
     have his name placed upon the ballot at any general or
     special election, or at any primary election where
     candidates are selected under the primary election laws
     of this State; and no such ineligible candidate shall
     ever be voted upon, nor have votes counted for him, at
     any such general, special or primary election."

          Generally speaking, eligibility to office belongs
equally to aL1 persons not excluded by the Constitution or
statutes, and not exclusively or specifically to persons enjoy-
           _   -.   ~.-‘-   Cr_




Hon. Walker Carson, page 3, O-6151



ing the right of suffrage; and disability to hold office is not
to be imposed on any citizen except under authority given by
law. The Legislature may not change or add to qualifications
for an office, nor take away disqualifications, that are
prescribed by the Constitution.  After a careful search, we
have been unable to find any constitutional or statutory pro-
vision requiring a county commissioner to be a property tax-
payer in order to qualify as a county commissioner.  Therefore,
you are respectfully advised that it is the opinion of this
department, that a county commissioner is not required by law
to be a property taxpayer, in order to qualify aa a county
commissioner.  Stated another way, if a county commissioner is
otherwise qualified under the statutes and Constitution, he is
eligible to hold the office of county commissioner whether he
is a property taxpayer or not.

                                       Yours very truly

                                  ATTORFTFX GENERAL OF TEXAS

                                  s/ Ardell Williams

                                  BY
                                            Ardell Williams
APPROVED AUGUST 16, 1944                         Assistant
s/ Gee, P. Blackburn
ACTING ATTORNEY GENERAL-OF TEXAS


APPROVED Opinion Committee
By BWB, Chairman


AW:rt/ct